UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7701


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AVERY DEMOND JETER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:07-cr-00695-BHH-1)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avery Demond Jeter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Avery Demond Jeter appeals the district court’s order denying his motion for

appointment of counsel to determine whether he was entitled to postconviction relief

pursuant to United States v. Lockhart, 947 F.3d 187 (4th Cir. 2020), and United States v.

Gary, 954 F.3d 194 (4th Cir. 2020), cert. granted, __ S. Ct. __, No. 20-444, 2021 WL

77245 (U.S. Jan. 8, 2021). Because Jeter had not filed a postconviction motion in the

district court, there was no pending action in which to appoint counsel to represent Jeter.

Accordingly, we affirm. United States v. Jeter, No. 7:07-cr-00695-BHH-1 (D.S.C. Oct.

20, 2020). We deny Jeter’s motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2